MORRIS, Judge.
Defendant’s present counsel, recognizing that for several violations of the North Carolina Rules of Appellate Procedure, this appeal is subject to dismissal, has filed a petition for a writ of certiorari asking that we review the trial of defendant, because the obvious neglect of former counsel properly to perfect the appeal was due to no fault of this indigent defendant. We have allowed the petition and will treat defendant’s assignment of error on its merits.
*746By the one assignment of error brought forward, defendant contends that the court erred in overruling his objection to the District Attorney’s asking defendant to relate to the jury the crimes of which he had been convicted “until he [the defendant] states whether or not he had counsel”. The defendant answered that he had been convicted of misdemeanor larceny and assault. There was no motion to strike.
This question has been answered by this Court in State v. Buckner, 34 N.C. App. 447, 238 S.E. 2d 635 (1977). The opinion was not available to defendant at the time he filed his brief. In Buckner, we held that there is a presumption of regularity, and the State has no burden to prove the regularity of the convictions before it can use the convictions to impeach the defendant. This assignment of error is overruled.
No error.
Judges Vaughn and Clark concur.